In re Jackie Lynn Brown; — Other; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 2015-54801 C/W *7642015-55015; to the Court of Appeal, Third Circuit, No. CW15-01045.
Granted. The June 2, 2015 order consolidating the two succession proceedings is vacated and set aside. Nothing in this order shall preclude the district court from considering a new motion to consolidate in conformity with the requirements of La. Code Civ. P. art. 1561.
WEIMER, J., would deny.